Exhibit 10.3

INVESTAR HOLDING CORPORATION

NOTICE OF AWARD

(Restricted Stock)

 

Name:  

Number of Shares Awarded:

Award Date:  

Vest Start Date:

 

The Board of Directors of Investar Holding Corporation (the “Company”) has
awarded to you the number of shares of the Company’s common stock, $1.00 par
value per share (“Common Stock”), designated above (your “Stock Award”),
effective as of the Award Date (above).  Your Stock Award is subject to the
restrictions and limitations set forth in this Notice and the terms and
conditions of the Company’s 2014 Long-Term Incentive Compensation Plan (the
“Plan”). Unless otherwise defined below, capitalized terms used in this Notice
shall have the meanings used in the Plan.

 

1.Limitations and Restrictions.  During the Service Period (as defined below),
your Stock Award cannot be sold, assigned, transferred, pledged, mortgaged,
hypothecated, or otherwise disposed of, whether voluntarily, by operation of law
or otherwise (the “Restrictions”).  Your Stock Award will be maintained by the
Company in book entry form. As and when the Service Period lapses, the Company
will settle your award by releasing the Restrictions; you may then direct the
certification of the portion of your award with respect to which the
Restrictions have lapsed, and the affected number of shares may be sold or
transferred, subject to any applicable restrictions imposed under securities
laws.

 

The term “Service Period” refers to the period during which your Stock Award
will be subject to the Restrictions. The Service Period begins on the Award Date
and lapses as follows:

 

a.The Service Period shall lapse as to one-___ of the shares awarded hereunder
on the Vest Start Date, provided that you have been continuously employed by the
Company, Investar Bank or an affiliate thereof (“Continuously Employed”) during
such period;

 

b.The Service Period shall lapse as to an additional one-___ of the shares
awarded hereunder on the first anniversary of the Vest Start Date, provided that
you have remained Continuously Employed;

 

c.The Service Period shall lapse as to an additional one-___ of the shares
awarded hereunder on the second anniversary of the Vest Start Date, provided
that you have remained Continuously Employed;

 

d.The Service Period shall lapse as to an additional one-___ of the shares
awarded hereunder on the third anniversary of the Vest Start Date, provided that
you have remained Continuously Employed; and

 

e.The Service Period shall lapse as to the remaining shares awarded hereunder on
the ____ anniversary of the Vest Start Date, provided that you have remained
Continuously Employed.

 

2.Shareholder Rights.  During the Service Period you are entitled to the rights
of a shareholder with respect to your Stock Award, including the right to vote
the shares and to receive cash dividends if, as, and when declared by the Board.

 

3.Separation From Service.  Notwithstanding any provision of this Notice or the
Plan to the contrary, if your service with the Company ends before the Service
Period is completed:

 

a.Involuntarily by the Company on account of Cause, your Stock Award, to the
extent then subject to the Restrictions, will be forfeited to and cancelled by
the Company.

 

b.On account of your voluntary separation, your Stock Award, to the extent then
subject to the Restrictions, will be forfeited to and cancelled by the Company.

 

c.On account of your death, Disability, Retirement or involuntarily by the
Company without Cause, your Stock Award will be prorated to reflect the period
of your employment during the Service Period and the prorated award will be
settled.

 

Rev. 5/2015

--------------------------------------------------------------------------------

4.Effect of a Change in Control.  If a Change in Control is consummated during
your Service Period and you Separate from Service within the 24-month period
following the change for any reason, except involuntarily for Cause, your Stock
Award will vest and be settled as of your Separation Date.  Otherwise, the
Service Period will remain in effect following the Change in Control and lapse
as provided herein, and your Stock Award will vest and be settled in accordance
with its terms.

 

5.Taxes.  The Fair Market Value of the number of shares of Common Stock with
respect to which the Restrictions lapse, from time to time, will be treated as
compensation, reported by the Company on IRS Form W-2, and subject to
withholding for applicable income and employment taxes.  The Company will
determine the amount of your withholding and satisfy this obligation by
“netting” from your award shares of Common Stock with a Fair Market Value equal
to your obligation, unless you remit to the Company the full amount of any tax
due before the lapse occurs. The Company calculates withholding at the
supplemental wage rate and the maximum withholding rate imposed by Louisiana
law.

 

6.No Assignment.  During the Service Period, your Stock Award shall not be
subject in any manner to sale, transfer, pledge, assignment or other encumbrance
or disposition, whether by operation of law or otherwise, and whether
voluntarily or involuntarily, except by will or the laws of descent and
distribution.  In the event of a purported assignment, transfer or division on
account of the division of your community property or the dissolution of your
marriage, the portion of the Stock Award purportedly subject to such assignment,
transfer or division, will be forfeited and cancelled, without the requirement
of notice or the payment of compensation.

 

7.Additional Requirements.  You acknowledge that shares of Common Stock acquired
hereunder may bear such legends as the Company deems appropriate to comply with
applicable Federal or state securities laws and the terms of the Plan.  Prior to
the issuance of such shares, you may be required to deliver to the Company such
other documents as may be reasonably required to ensure compliance with
applicable Federal or state securities laws.

 

8.Amendment.  The Board, in its discretion and without your consent, may amend
or modify your Stock Award, except that any amendment that materially diminishes
the value of your award can be effective only with your prior written consent.

 

9.No Continued Employment.  The making of your Stock Award is not a promise of
your continued employment with the Company or any Affiliate of the Company; it
does not otherwise modify your employment status with the Company or an
Affiliate.

 

You should retain this Notice with your permanent records and the Prospectus for
the Plan that is attached hereto.  As a condition of your Stock Award, you must
promptly complete and return the attached Acknowledgement and Agreement to the
Company. If you have any questions about the terms of your Stock Award, you
should contact Randy Kassmeier at randy.kassmeier@investarbank.com or Chris
Hufft at chris.hufft@investarbank.com.  

 

 

INVESTAR HOLDING CORPORATION

John D’Angelo, Chief Executive Officer

 

 

 

 

 

 

Attachments:

Prospectus for 2014 Long-Term Incentive Compensation Plan

Acknowledgement and Agreement

 

 

 

 

 

 

 

 

 

 

2

Rev. 5/2015

 

--------------------------------------------------------------------------------

INVESTAR HOLDING CORPORATION

RESTRICTED STOCK AWARD

ACKNOWLEDGMENT AND AGREEMENT

 

 

 

I understand that the settlement of my award as and when the Restrictions lapse
is subject to the terms and conditions described in the Notice, the terms of the
Plan, and any limitations applicable under Federal or state securities laws.  I
agree that to the extent the terms of the Notice are inconsistent with the terms
of the Plan, the terms of the Notice will control.  I understand that the shares
of Common Stock underlying my award may be subject to limitations on sale,
assignment, or other types of transfer or disposition during the Service Period
and that the resale of my vested shares may be subject to limitations imposed
under Rule 144 of the Securities Act of 1933, as amended.  I acknowledge that no
officer of the Company or the Board shall be liable for any action or
determination taken in good faith with respect to the Plan or my award, and that
I have been furnished with a prospectus for the Company’s 2014 Long-Term
Incentive Compensation Plan, under which my award was made, a copy of which
prospectus has been supplied to me with this Notice.

 

 

 

Signature

Print Name:

 

Sarah Hardy, Investar Bank

P. O. Box 84207

Baton Rouge, LA  70884-4207

 

3

Rev. 5/2015

 